              Case:19-03908-jtg      Doc #:156 Filed: 11/12/19           Page 1 of 2



                        UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN


In re:
                                                               Chapter 11
                                        1
CHHATRALA GRAND RAPIDS, LLC ,                                  Case No. 19-03908-jtg
                                                               Hon. John T. Gregg
            Debtor.                                            (Jointly Administered)
__________________________________________)

         ORDER GRANTING DEBTORS’ MOTION FOR AUTHORITY TO
         CONTINUE/ESTABLISH CASH MANAGEMENT PROCEDURES,
     INCLUDING LIMITED USE OF EXISTING BANK ACCOUNTS AND USE OF
                       MANAGEMENT COMPANY

         This matter came before the Court on the Debtors’ Motion for authority to

continue/establish cash management procedures, including limited use of existing bank accounts

and use of management company. Notice was properly served on all parties in interest and the

Court is advised that no objections or responses were filed or served. A telephonic hearing was

conducted on November 12, 2019 and the Court, being otherwise fully advised in this matter, finds

good cause for granting the relief requested by the Debtors.

         NOW, THEREFORE,

         IT IS HEREBY ORDERED as follows:

         1.    The Debtor is authorized to leave its prepetition (‘Operating’, ending in #4372 and

‘Liquor’, ending in # 5841) bank accounts with Bank of America open, and shall not be required

to open new DIP bank accounts. The Debtor shall, however, obtain new checks for the existing

accounts, which shall bear the designation “Debtor In Possession Case No. 19-03908” on all

postpetition checks cut from the accounts;




1
 The Debtors in these jointly administered proceedings are: Chhatrala Grand Rapids, LLC; and
Bhogal Enterprises, LLC, Case No. 19-03909.
                 Case:19-03908-jtg      Doc #:156 Filed: 11/12/19        Page 2 of 2



          2.      The Debtors shall cooperate with the US Trustee and Access Point Financial to

   allow ‘view only’ access to any and all accounts they maintain at Bank of America;

          3.      The Debtors are authorized to allow its prepetition management company, Marshall

   Hotels & Resorts, Inc. (“Marshall”), to resume its prepetition role in handling the Debtors’

   payables, limited/modified as indicated herein. Specifically, the Debtors will resume transferring

   funds to the PNC account maintained by Marshall, and Marshall will use the funds received to pay

   the Debtors’ obligations. The only digressions from the previous arrangement are that: (1) Only

   the Debtor, its principals and employees will have the ability to transfer funds from the Debtors’

   accounts to the Marshall PNC account; (2) Checks issued from the Marshall PNC account will

   bear the designation “Debtor In Possession Case No. 19-03908”; and (3) Statements from the PNC

   account, along with the check register and reconciliation of the account will be included in the

   MORs filed by the Debtor.

          4.      In the event the Debtors’ Motions for Substantive Consolidation, filed on

   September 16, 2019, are not granted at the hearing set for October 23, 2019, the Debtors are

   authorized to transfer any accumulated funds in the Bhogal Operating account to the Chhatrala

   Operating Account, as the rightful owner of the funds, and to use those funds to pay expenses of

   the operation of the Debtors’ business.




Signed: November 12, 2019
